Citation Nr: 1118826	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified, also claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The rating decision awarded service connection for an anxiety disorder, not otherwise specified, and assigned an initial 30-percent disability rating, effective November 30, 2007. The Veteran timely appealed the rating decision to the Board.

In a September 2009 remand, the Board determined that further development was required to decide the Veteran's claim. The Board directed that the Veteran be scheduled for a VA examination and that additional records be gathered. This development is complete. 


FINDINGS OF FACT

1. The Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms, which include depression, anxiety, sleep disturbances, flashbacks, and mild memory loss. 

2. The preponderance of the evidence is against a finding that the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity due to symptoms including flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent, for an anxiety disorder, not otherwise specified, are not approximated. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, General Rating Formula for Mental Disorders (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. This is a claim for an increased initial rating, which is based on receipt of a notice of disagreement. VA has no duty to provide further notice upon receipt of a notice of disagreement. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

VA has complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All service records, VA medical records, and authorized and available private treatment records are associated with the claims folder, including records specified in a September 2009 Board remand. The record reflects that the Veteran is receiving age-related Social Security Administration (SSA) records, which are not relevant to the claim on appeal. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran was most recently afforded a VA compensation and pension examination in June 2010. The examination report is adequate for rating purposes; it addresses VA rating criteria and includes rationales for all opinions given.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Increased Rating

All psychiatric disabilities are rated under the General Rating Formula for Mental Disorders ("General Rating Formula"). 38 C.F.R. § 4.130; see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that consideration should be given as to whether other rating criteria may apply to symptoms associated with an increased rating claim).

The Veteran seeks a disability rating in excess of 30 percent. Upon review of the record, the Board finds that the preponderance of the evidence is against assignment of a disability rating in excess of 30 percent. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). The Board has determined that a staged rating is not appropriate in this case.

A 30-percent disability rating accounts for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50-percent disability rating accounts for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70-percent disability rating accounts for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100-percent disability rating accounts for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The criteria for a 70-percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

In assigning a disability rating, VA also considers the global assessment of functioning (GAF) scores assigned by mental health practitioners. GAF scores reflect psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id.

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers). Id.

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). Id.

A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). Id.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran filed the claim on appeal in November 2007. Depression, anxiety, nightmares, and flashbacks are noted in January 2008 VA medical records. The Veteran reported that he experienced no suicidal or homicidal ideation, hallucinations or delusions, or psychosis. No thought or concentration problems were identified. A GAF score of 55 was assigned. 

An April 2008 VA compensation and pension examination report indicates that the Veteran reported that a "spirit" wakes him up in the morning and calls out his name. He reported nightmares; flashbacks; and occasional anger, irritability, and depression without suicidal or homicidal ideation. The Veteran said he did not experience hypervigilance or an exaggerated startle response. He reported that he had a good relationship with his girlfriend and was able to maintain activities of daily living and employment. He reported that he had friends. He was appropriately dressed and groomed. No thought or concentration problems were identified. Anxiety disorder was diagnosed, and a GAF score of 65 noted.

A June 2008 VA medical record indicates diagnoses of depression and PTSD, with a GAF score of 55 assigned. A GAF score of 60 was assigned in August 2008, and a VA examiner noted that the Veteran was not a danger to himself or to others. In October 2008, the Veteran told a VA practitioner his depression was worsening, though he continued to work. He reported no suicidal or homicidal intent, and no thought problems were identified. The Veteran appeared alert and cooperative and acted appropriately at the examination. February 2009 VA records indicate that the Veteran's condition had stabilized; however, it was noted that he was counseled on "possible increased suicidal thoughts." A GAF score of 65 was assigned. An April 2009 VA record indicates no suicidal intent. 

June 2009 VA records indicate some suicidal ideation and auditory hallucinations. 

The Veteran testified at an August 2009 Board hearing. He stated that when he hears helicopters flying while at work near an airport, he will sometimes go into some type of "shock," approximately four to five times a week, similar to flashback-type symptoms accounted for by the rating criteria. He also reported frustration at work with the people he manages, though no problems with relationships in his personal life. He said he sometimes leaves work early due to his disability. He also reported occasional memory loss. 

Records from a veterans' center from March to September 2009 indicate that the Veteran maintained employment and a relationship with a girlfriend. A June 2009 record indicates that the Veteran hoped to retire if his VA disability was increased. The examiner noted that the Veteran was not a danger to himself or others. In September 2009, the Veteran reported "freezing and forgetting everything" when helicopters passed by at work, indicating possible flashbacks, as accounted for by the rating criteria. He reported that the incidents make him nervous and that it takes about a half hour for him to calm down. A GAF score of 59 was assigned.

In February 2010, the Veteran attended a VA compensation and pension examination. A GAF score of 61 was assigned due to "mild persistent symptoms and some difficulty in functioning." The Veteran reported continued employment and a good relationship with his girlfriend. He stated that he sometimes forgets things at work or experiences flashbacks triggered by helicopter noise. The Veteran reported having many friends. The report states that he "infrequently" goes home from work due to frustration. However, the examiner identified this frustration as "appropriate." The Veteran denied disciplinary problems or trouble getting along with supervisors and said he was good at performing his job. He reported he also works part-time to help others with their taxes. No thought problems were identified. No evidence of hallucinations or delusions was present during the interview. The Veteran reported occasional suicidal ideation.

October 2010 VA treatment records include reports of positive and negative voices, which command the Veteran to do non-dangerous things. The Veteran realized these voices were not real. The Veteran reported anxiety and nightmares. The Veteran stated he was concerned about mild memory problems, such as word-finding difficulties. No thought problems were identified. A GAF of 53 was assigned. 

December 2010 VA treatment records include reports of auditory hallucinations of a "good spirit" that wakes the Veteran in the morning. The Veteran reported he was able to function at work. No suicidal or homicidal ideation or thought problems were found to be present. A GAF of 53 was noted. 

Regarding matters the Veteran is competent to report, the Board finds no reason to doubt his credibility. See Buchanan, 451 F.3d at 133. The Board notes that, while the Veteran as a layperson is competent to report his symptoms, including memory and relationship difficulties, he is not competent to relate these symptoms to a service-connected anxiety disability or determine the overall level of disability due to any symptoms. See 38 C.F.R. § 3.159. The medical evidence of record indicates that memory and relationship problems may not be symptoms of the Veteran's disability. A February 2010 VA examiner noted that the Veteran's reports of frustration at work seemed appropriate under the circumstances. An October 2010 VA examiner noted that the Veteran reported memory problems, which he attributed to his anxiety disability, and also that he reported a history of Alzheimer's disease in the family. The examiner indicated in his report that memory problems might not be due to the service-connected anxiety disability. The Board finds this medical opinion evidence competent and credible and assigns it significant probative weight in deciding the claim. See Buchanan, 451 F.3d at 133.

In general, the Board finds no reason to doubt the competency or credibility of the medical evidence of record and assigns significant probative value to it in determining the current level of disability due to the Veteran's anxiety disorder, not otherwise specified. See Buchanan, 451 F.3d at 133. 

The record reflects that symptoms have been consistent throughout most of the appeal period; therefore the Board does not assign a staged rating. See 38 C.F.R. § 4.130, General Rating Formula; Fenderson, 12 Vet. App at 119. The Board also finds that the currently assigned 30-percent disability rating accurately reflects the extent to which the Veteran is disabled by his symptoms. See id.

The Veteran's GAF scores reflect moderate symptoms, consistent with a 30-percent disability rating. See 38 C.F.R. § 4.130, General Rating Formula. The Veteran works in a supervisory position and also earns money by helping others with their taxes, indicating that he has highly developed cognitive skills and experiences little occupational deficiencies. Although the Veteran reports frustration on the job, a February 2010 VA examiner has identified this frustration as "appropriate" and does not attribute it to the Veteran's disability. The Veteran has reported that he maintains positive relationships with family members, friends, and a girlfriend and that he is the primary caregiver for his sister, indicating that he is highly functioning on a social level. The lay and medical evidence of record does not establish that the Veteran's reported symptoms of occasional suicidal ideation, audio hallucinations, sleep disturbances, flashbacks triggered by helicopters, and mood disturbances cause more than occasional decrease in his work efficiency or intermittent periods of inability to perform occupational tasks, for a few minutes at a time. See 38 C.F.R. § 4.130, General Rating Formula. 

The preponderance of the evidence is against a finding that the Veteran's symptoms approximate a 50-percent disability rating, which accounts for occupational and social impairment with reduced reliability and productivity due to symptoms that the Veteran has not reported, including flattened affect, problems with speech, panic attacks more than once a week (The Veteran has not reported any panic attacks.), difficulty understand complex commands (The Veteran works in a supervisory position and works with complicated tax materials.), impairment of memory (A VA physician has indicated that mild memory loss is not due to the Veteran's disability.), impaired judgment, impaired abstract thinking, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130, General Rating Formula. 

The Board notes that the regulations provide that, in exceptional cases, where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided that the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds that referral for consideration of an extraschedular rating is not warranted. The Veteran has not reported any periods of hospitalization due to his disability, and he remains employed. These factors do not render impractical the application of the regular schedular standards, which consider the impact of disability on civilian occupations in providing an accurate disability rating. See 38 C.F.R. § 4.1. 

Because the Veteran is employed, the Board does not find that the issue of entitlement to a total disability rating based on individual unemployability is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (finding that, when indicated by the evidence of record, entitlement to a total disability rating is "part and parcel" of a claim for entitlement to an increased rating). 

The Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 30 percent is warranted. See Alemany, 9 Vet. App. at 519. 


ORDER

Entitlement to a disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


